Conviction for possessing intoxicating liquor for purposes of sale; punishment, two years in the penitentiary.
A Mrs. Corbin lived in the little town of Gustine, Comanche County, Texas. Appellant, who was her brother, lived there also. Mrs. Corbin's eighteen year old son testified that on a certain occasion he helped appellant carry into a kind of blacksmith shop or tool house, on said premises — a tool box of whose contents witness was without knowledge. Officers testified that on the occasion here in question, armed with a search warrant to search Mrs. Corbin's premises, they went to the place, and *Page 5 
among others searched this blacksmith shop or tool house, and observing the box and a number of empty whisky bottles around it, they shook the box, then opened it, and found in it a considerable quantity of whisky. Each of the other persons who lived at said place was introduced as a witness, and all of them denied any knowledge of or ownership of, or connection with said whisky. The record is here without any bills of exception. We deem the evidence sufficient.
The judgment will be affirmed.
Affirmed.
              ON APPELLANT'S MOTION FOR REHEARING.